DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1 and 3-20 are pending and have been examined in this application. 
An information disclosure statement (IDS) has been filed on 04/24/2020 and 08/31/2021 and reviewed by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Species B (Figs. 6-7 and 10-11) in the reply filed on 07/20/2021 is acknowledged.  The traversal is on the ground that the five species should properly be rearranged into two species, Species A (Figs. 12-13) and Species B (Figs. 1-11 and 14-16).  This has been found to be persuasive, since the previously identified Species A, B, D, and E have been shown to be a part of the same embodiment in light of the applicant’s arguments. Specifically, Figs. 1-11 and 14-16 are drawn to a device with a metal sleeve 60. Alternatively, Figs. 12-13 are drawn to a device with no metal sleeve on the outer surface of the shell.
The previously presented requirement has been changed to recite the species presented in the application as Species A (Figs. 12-13) and Species B (Figs. 1-11 and 14-16). The applicant has elected Species B (Figs. 1-11 and 14-16) in the reply filed on 07/20/2021, which includes the metal sleeve 60. The application has been examined accordingly, based on the applicant’s election of Species B (Figs. 1-11 and 14-16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Appelquist et al. (U.S. Pat. 10548291) in view of Duke (U.S. Pub. 20080202433).
In regard to claim 1, Appelquist et al. disclose a connector for a teatcup to be attached to the teat of an animal to be milked, the connector comprising: a lower base member (Figs. 1-6, where there is a lower base member 7); a shell extending along a longitudinal central axis from the lower base member (Figs. 1-6, where there is a shell 20 extending along a longitudinal central axis from the lower base member 7); wherein the connector is configured to receive a cartridge comprising an elongated sleeve and a barrel pre-mounted in the elongated sleeve and having an inner space for receiving said teat (Figs. 1-6, where there is a cartridge with an elongated sleeve 2 with a barrel 3 having an inner space 5 for receiving a teat), wherein the elongated sleeve has axial length from a lower end of the elongated sleeve to an upper end of the elongated sleeve (Figs. 1-6, where the elongated sleeve 2 has an axial length from a lower end to an upper end), wherein the shell defines a receiving space for receiving the cartridge, the receiving space surrounding the longitudinal central axis (Figs. 1-6, where the shell 20 defines a receiving space which surrounds the longitudinal central axis x), wherein the shell is configured to extend outside the elongated sleeve along the axial length of the elongated sleeve at least outside of an endmost part of the upper end of the elongated sleeve when the cartridge is received in the receiving space of the connector (Figs. 1-6, where the shell 20 at least extends outside of the upper end of the elongated sleeve 2 when the cartridge is placed in the connector). Appelquist et al. do not disclose a metal sleeve attached to and extending around an outer surface of the shell; wherein the lower base member and the shell form one piece of a plastic material. Duke discloses a metal sleeve attached to and extending around an outer surface of the shell (Figs. 1-3 and Paragraph [0024], where there is a metal sleeve 40 extending around an outer surface of the shell (upper part of structure 2)); wherein the lower base member and the shell form one piece of a plastic material (Figs. 1-3 and Paragraph [0019], where the lower base member (lower part of structure 2) and the shell (upper part of structure 2) are formed of one piece of a plastic material). Appelquist et al. and Duke are analogous because they are from the same field of endeavor which include milking devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Appelquist et al. such that a metal sleeve attached to and extending around an outer surface of the shell; wherein the lower base member and the shell form one piece of a plastic material in view of Duke. The motivation would have been to have the shell and the lower base member be formed from one piece of plastic to decrease material and manufacturing costs during production of the device. Also, the motivation would have been to have a metal sleeve around the shell, to add weight to the device to further increase milking efficiency (Duke, Paragraph [0025]).
In regard to claim 3, Appelquist et al. as modified by Duke disclose the connector according to claim 1, wherein the metal sleeve is made of stainless steel (Duke, Paragraph [0024], where the metal sleeve 40 is made of stainless steel).
In regard to claim 4, Appelquist et al. as modified by Duke disclose the connector according to claim 1, wherein the outer surface comprises a depressed surface portion extending around the shell and wherein the metal sleeve is arranged in the depressed surface portion (Duke, Figs. 1-3 and Paragraph [0024], where there is a depressed surface portion 38 extending around the shell (upper part of structure 2) and where the metal sleeve 40 is arranged in the depressed surface portion 38).
In regard to claim 5, Appelquist et al. as modified by Duke disclose the connector according to claim 4, wherein the metal sleeve has an outer surface which transitions continuously to the outer surface of the shell at least at a lower end of the metal sleeve (Duke, Figs. 1-3, where the metal sleeve 40 has an outer surface which at least transitions continuously to the outer surface of the shell (upper part of structure 2) at least at a lower end of the metal sleeve 40). 
In regard to claim 6, Appelquist et al. as modified by Duke disclose the connector according to claim 4, wherein the shell is configured to permit the metal sleeve to be pushed onto the shell and into the depressed surface portion of the shell (Duke, Figs. 1-3, where the shell (upper part of structure 2) is at least configured to permit the metal sleeve 40 to be pushed onto the shell and into the depressed surface portion 38 of the shell). Appelquist et al. as modified by Duke does not disclose the shell is tapering and the metal sleeve is correspondingly tapering. It would have been an obvious matter of design choice to have the shell taper and the metal sleeve correspondingly taper, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the shell and the metal sleeve of Appelquist et al. as modified by Duke. The motivation would have been to decrease the size and storage footprint of the device, thereby reducing material costs during manufacturing and storage space requirements during transport.
In regard to claim 7, Appelquist et al. as modified by Duke disclose the connector according to claim 6, wherein the shell is tapering from an upper end of the shell (Duke, Figs. 1-3, where the shell (upper part of structure 2) is tapering from an upper end of the shell).
In regard to claim 8, Appelquist et al. as modified by Duke disclose the connector according to claim 6, wherein the connector comprises a pulse nipple which extends downwardly from the lower base member in parallel with the longitudinal central axis (Appelquist et al., Figs. 1-6 and Column 6 lines 52-59, where there is a pulse nipple 38 which extends downwardly from the lower base member 7 in parallel with the longitudinal central axis x and the lower base member 7). Appelquist et al. as modified by Duke does not disclose the pulse nipple extends downwardly from the lower base member in a manner to permit the lower base member and the pulse nipple to pass through the metal sleeve when it is pushed onto the shell. It would have been an obvious matter of design choice to have the pulse nipple extend downwardly from the lower base member in a manner to permit the lower base member and the pulse nipple to pass through the metal sleeve when it is pushed onto the shell, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the pulse nipple, the lower base member, the shell, and the metal sleeve of Appelquist et al. as modified by Duke. The motivation would have been to allow for the metal sleeve to be attached from a bottom side of the device, in case such an attachment configuration is preferred by the user when the device is positioned in an angle that makes it convenient to change the weighted metal sleeve from the bottom side. Additionally, attaching the weighted metal sleeve from the bottom side would be advantageous if the device is connected to an animal, and the user desires to change the weight without detaching the device from the animal. 
In regard to claim 9, Appelquist et al. as modified by Duke disclose the connector according to claim 1, wherein the metal sleeve has an upper end located at an axial distance from an upper end of the shell (Duke, Figs. 1-3, where the metal sleeve 40 has an upper end (portion of metal sleeve 40 closest to structure 8) located at an axial distance from an upper end of the shell (the upper most part of structure 2 is at least located an axial distance from the upper end of the metal sleeve 40)).
In regard to claim 10, Appelquist et al. as modified by Duke disclose the connector according to claim 1, wherein the metal sleeve has a lower end located at an axial distance from the lower base member (Duke, Figs. 1-3, where the metal sleeve 40 has a lower end (portion of metal sleeve 40 furthest from structure 8) located at an axial distance from the lower base member (the lower part of structure 2 is at least located an axial distance from the lower end of the metal sleeve 40)).
In regard to claim 11, Appelquist et al. as modified by Duke disclose the connector according to claim 1. Appelquist et al. as modified by Duke does not disclose the metal sleeve has an axial length that is at least 20 mm. It would have been an obvious matter of design choice to have the metal sleeve have an axial length that is at least 20 mm, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the metal sleeve of Appelquist et al. as modified by Duke. The motivation would have been to distribute the weight of the metal sleeve across a larger surface area to allow for a thinner metal sleeve of the same material to be used on the device, while still providing a relatively equal amount of weight. Using a thinner metal sleeve would reduce the largest diameter of the device, thereby decreasing the probability that adjacent devices will knock into each other when the system (with multiple connector devices) is being set up or used on an animal.
In regard to claim 12, Appelquist et al. as modified by Duke disclose the connector according to claim 1, wherein the shell has an engagement element and the metal sleeve has a corresponding engagement element, which engage each other to prevent the metal sleeve from rotate in relation to the shell (Duke, Figs. 1-3, where the shell has an engagement element 42 and the metal sleeve 40 has a corresponding engagement element 41 which at least prevents the metal sleeve 40 from rotating in relation to the shell).
In regard to claim 13, Appelquist et al. as modified by Duke disclose the connector according to claim 1, wherein the cartridge comprises a head member (Appelquist et al., Figs. 1-6, where the cartridge has a head member 1a) comprising a lip (Appelquist et al., Figs. 1-6, where the head member 1a has a lip 4) surrounding an opening (Appelquist et al., Figs. 1-6 and Column 4 lines 51-54, where the lip 4 defines an opening) to the inner space (Appelquist et al., Figs. 1-6, where there is an inner space 5), and wherein the shell comprises an upper end surface (Appelquist et al., Figs. 1-6, where the shell 20 has an upper end surface) configured to seal against a lower surface of the head member (Appelquist et al., Figs. 1-6, where the head member 1a has a lower surface).
In regard to claim 15, Appelquist et al. as modified by Duke disclose a teatcup configured to be attached to the teat of an animal to be milked and comprising the connector according to claim 1 in combination with the cartridge (Appelquist et al., Figs. 1-6, where there is a cartridge with an elongated sleeve 2), wherein, with the cartridge received in the receiving space of the connector (Appelquist et al., Figs. 1-6, where the cartridge is received in the receiving space of the connector 1), the shell extends outside the elongated sleeve along the axial length of the elongated sleeve at least outside of an endmost part of the upper end of the elongated sleeve (Appelquist et al., Figs. 1-6, where the shell 20 extends outside the elongated sleeve 2 along the axial length of the elongated sleeve 2 at least outside of an endmost part of the upper end of the elongated sleeve 2).
In regard to claim 16, Appelquist et al. as modified by Duke disclose the teatcup of claim 15, wherein the lower base member (Appelquist et al., Figs. 1-6, where there is a lower base member 7) includes a pulse opening (Appelquist et al., Figs. 1-6 and Column 6 lines 52-59, where a pulse nipple 38 has a pulse opening) extending through a side of the lower base member (Appelquist et al., Figs. 1-6, where the pulse opening at least extends through the side of the lower base member 7) and a pulse nipple extending from the side of the lower base member (Appelquist et al., Figs. 1-6 and Column 6 lines 52-59, where there is the pulse nipple 38 which extends from the side of the lower base member 7), the pulse nipple permitting a supply of pulsating pressure to a pulsation chamber of the teatcup via the pulse opening (Appelquist et al., Figs. 1-6, where there is a pulsation chamber 17 which receives the supply of pulsating pressure from the pulse nipple 38).
In regard to claim 17, Appelquist et al. as modified by Duke disclose a teatcup configured to be attached to the teat of an animal to be milked and comprising the connector according to claim 1 in combination with the cartridge (Appelquist et al., Figs. 1-6, where there is a cartridge with an elongated sleeve 2), wherein, with the cartridge received in the6Docket No. 7446-0130Application No. 16/759,033 receiving space of the connector (Appelquist et al., Figs. 1-6, where the cartridge is received in the receiving space of the connector 1), the shell extends outside the elongated sleeve along the axial length of the elongated sleeve beyond the endmost part of the upper end of the elongated sleeve (Appelquist et al., Figs. 1-6, where the shell 20 extends outside the elongated sleeve 2 along the axial length of the elongated sleeve 2 at least beyond the endmost part of the upper end of the elongated sleeve 2).
In regard to claim 18, Appelquist et al. as modified by Duke disclose a teatcup configured to be attached to the teat of an animal to be milked and comprising the connector according to claim 1 in combination with the cartridge (Appelquist et al., Figs. 1-6, where there is a cartridge with an elongated sleeve 2), wherein, with the cartridge received in the receiving space of the connector (Appelquist et al., Figs. 1-6, where the cartridge is received in the receiving space of the connector), the shell extends outside the elongated sleeve along the axial length of the elongated sleeve beyond the upper end of the elongated sleeve (Appelquist et al., Figs. 1-6, where the shell 20 extends outside the elongated sleeve 2 along the axial length of the elongated sleeve 2 at least outside of an endmost part of the upper end of the elongated sleeve 2) and the lower end of the elongated sleeve extends into the lower base member (Appelquist et al., Figs. 1-6, where the lower end of the elongated sleeve 2 extends into the lower base member 7), thereby the elongated sleeve is protected by the shell and the lower base member (Appelquist et al., Figs. 1-6, where the elongated sleeve 2 is protected by the shell 20 and the lower base member 7).
In regard to claim 19, Appelquist et al. as modified by Duke disclose a teatcup configured to be attached to the teat of an animal to be milked and comprising the connector according to claim 1 in combination with the cartridge (Appelquist et al., Figs. 1-6, where there is a cartridge with an elongated sleeve 2), wherein the cartridge comprises a head member (Appelquist et al., Figs. 1-6, where the cartridge has a head member 1a) comprising a lip (Appelquist et al., Figs. 1-6, where the head member 1a has a lip 4) provided at the upper end of the elongated sleeve and attached to the barrel (Appelquist et al., Figs. 1-6, where head member 1a is at the upper end of the elongated sleeve 2 and attached to the barrel 3), the lip surrounding and defining an opening to the inner space (Appelquist et al., Figs. 1-6 and Column 4 lines 51-54, where the lip 4 defines an opening to the inner space 5), wherein the cartridge comprises a ring member attaching the lip to the barrel (Appelquist et al., Figs. 1-6, where there is a ring member (structure joining lip 4 and barrel 3 in Fig. 4) attaching the lip 4 to the barrel 3) and locking the lip to the sleeve (Appelquist et al., Figs. 1-6, where the lip 4 is locked to the sleeve 2), and wherein the shell comprises an upper end surface sealing against a lower surface of the head member (Appelquist et al., Figs. 1-6, where the shell 20 has an upper end surface that seals against a lower surface of the head member 1a), and with the cartridge received in the receiving space of the connector (Appelquist et al., Figs. 1-6, where the cartridge is received in the receiving space of the connector), the shell extends at least partially outside along an exterior surface of the ring member (Appelquist et al., Figs. 1-6, where the shell 20 at least partially extends along the outside, exterior surface of the ring member (structure joining lip 4 and barrel 3 in Fig. 4)).
In regard to claim 20, Appelquist et al. as modified by Duke disclose the connector according to claim 1, wherein the shell comprises an uppermost end surface (Appelquist et al., Figs. 1-6, where the shell 20 has an uppermost end surface) and a lower end that adjoins the lower base member (Appelquist et al., Figs. 1-6, where the shell 20 has a lower end that at least adjoins the lower base member 7), wherein the outer surface of the shell comprises a depressed surface portion extending around the shell (Duke, Figs. 1-3 and Paragraph [0024], where there is a depressed surface portion 38 extending around the shell (upper part of structure 2)) and longitudinally from an upper end of the shell towards the lower end of the shell, (Duke, Figs. 1-3 and Paragraph [0024], where the depressed surface portion 38 at least extends longitudinally from an upper end of the shell towards the lower end of the shell), and wherein the metal sleeve is arranged in the depressed surface portion (Duke, Figs. 1-3, where the metal sleeve 40 is arranged in the depressed surface portion 38), the metal sleeve extending longitudinally8Docket No. 7446-0130Application No. 16/759,033 from the upper end of the shell towards the lower end of the shell (Duke, Figs. 1-3, where the metal sleeve 40 extends longitudinally8Docket No. 7446-0130Application No. 16/759,033 from the upper end of the shell towards the lower end of the shell).
Appelquist et al. as modified by Duke does not disclose a depressed surface portion extending through a longitudinal mid-point of the shell. It would have been an obvious matter of design choice to have the depressed surface portion extend through a longitudinal mid-point of the shell, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the depressed surface portion of Appelquist et al. as modified by Duke. The motivation would have been to have the longitudinal dimension of the depressed surface be long enough to hold a thinner metal sleeve of the same material to distribute the weight of the metal sleeve across a larger surface area, while still providing a relatively equal amount of weight. Using a thinner metal sleeve would reduce the diameter of the device, thereby decreasing the probability that adjacent devices will knock into each other when the system (with multiple connector devices) is being set up or used on an animal.
Appelquist et al. as modified by Duke does not disclose the metal sleeve having an axial length that is at least 20 mm extending through the longitudinal mid-point of the shell. It would have been an obvious matter of design choice to have the metal sleeve have an axial length that is at least 20 mm extending through the longitudinal mid-point of the shell, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the metal sleeve of Appelquist et al. as modified by Duke. The motivation would have been to distribute the weight of the metal sleeve across a larger surface area to allow for a thinner metal sleeve of the same material to be used on the device, while still providing a relatively equal amount of weight. Using a thinner metal sleeve would reduce the largest diameter of the device, thereby decreasing the probability that adjacent devices will knock into each other when the system (with multiple connector devices) is being set up or used on an animal.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Appelquist et al. (U.S. Pat. 10548291) in view of Duke (U.S. Pub. 20080202433) as applied to claim 1, and further in view of Gisslegaard et al. (CN 1753616).
In regard to claim 14, Appelquist et al. as modified by Duke disclose the connector according to claim 1. Appelquist et al. as modified by Duke does not disclose the plastic material of the lower base member5Docket No. 7446-0130Application No. 16/759,033 and the shell is a polybutylene terephthalate resin (PBT). Gisslegaard et al. disclose the device is made of plastic that is a polybutylene terephthalate resin (PBT) (Page 5 lines 20-21 and lines 50-52, where the teat cup device is made from a material that at least includes polybutylene terephthalate resin (PBT)). Appelquist et al. and Gisslegaard et al. are analogous because they are from the same field of endeavor which include milking devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Appelquist et al. as modified by Duke such that the plastic material of the lower base member5Docket No. 7446-0130Application No. 16/759,033 and the shell is a polybutylene terephthalate resin (PBT) in view of Duke, since the polybutylene terephthalate material of Gisslegaard et al. could be used on the device of Appelquist et al. as modified by Duke. The motivation would have been to use a plastic material that is widely commercially available (to reduce costs), is relatively easy to mold (streamline manufacturing), and has relatively high heat resistance (to thermally insulate the interior space of the device).

Response to Arguments
Applicant's arguments (filed 01/28/2022) with respect to the rejection of the claims have been fully considered but they are not persuasive. Appelquist et al. (U.S. Pat. 10548291) in view of Duke (U.S. Pub. 20080202433) disclose the applicant’s claim 1, as specified under Claim Rejections - 35 USC § 103 above. 
Specifically, the office maintains that the combination of Appelquist et al. and Duke is proper, in light of the stated motivation. Duke, in Paragraph [0025], shows that “replacement of the cylindrical weight 40 to suit specific requirements of milking if more or less weight is required” is known in the art and that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Appelquist et al. with the metal sleeve of Duke to add (or remove) weight to the device to further increase milking efficiency. Furthermore, manufacturing a single piece of plastic inherently decreases cost by decreasing the number of molds used and by decreasing the number of steps in product assembly. Therefore, the motivation to have the shell and the lower base member be formed from one piece of plastic to decrease material and manufacturing costs during production of the device and the motivation to have a metal sleeve around the shell to add weight to the device to further increase milking efficiency are both proper motivations to combine Appelquist et al. and Duke. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of milking devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647